UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-SB GENERAL FORM OF REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS UNDER SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 SILVER STAR CAPITAL HOLDINGS, INC. (Name of Small Business Issuer in Its Charter) Florida (State or other jurisdiction of Incorporation or organization) 04-3690402 (I.R.S. Employer Identification No.) 2731 Silver Star Road, Suite 200 Orlando, Florida (Address of Principal Executive Offices) 32808-3935 (Zip Code) (407) 522-7201 (Issuer’s Telephone Number, Including Area Code) Securities registered under Section 12 (b) of the Exchange Act: Title of each class to be so registered Name of each exchange on which each class is to be registered None None Securities registered under Section 12 (g) of the Exchange Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, Par Value $0.001 None TABLE OF CONTENTS PART I Item 1. Description of Business Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Description of Property Item 4. Security Ownership of Certain Beneficial Owners and Management Item 5. Directors, Executive Officers, Promoters and Control Persons Item 6. Executive Compensation Item 7. Certain Relationships and Related Transactions Item 8. Description of Securities PART II Item 1. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters Item 2. Legal Proceedings Item 3. Changes in and Disagreements with Accountants Item 4. Recent Sales of Unregistered Securities Item 5. Indemnification of Directors and Officers PART F/S Item 1. Financial Statements PART III Item 1. Index to Exhibits Item 2. Description of Exhibits SIGNATURES PART I Item 1. Description of Business Business Development Organization Silver Star Capital Holdings, Inc. (the “Company,” “we,” “us, “our” and words of similar import) was organized pursuant to the laws of the State of Florida on May 17, 2002, under the name “PokerBook Gaming Corporation,” with an authorized capital of 100,000,000 shares of common stock with a par value of $0.001 per share.The Company was formed for the primary purpose of engaging in the development and distribution of a portfolio of Internet gaming software. On October 13, 2006, we abandoned our Internet software interests as part of a planned restructuring of the Company to enable us to re-commence business operations as may be determined by our Board of Directors, and to place us in a better position to raise funding for any such determined operations or to create a capital structure that would allow us to acquire an ongoing business that would be beneficial to our stockholders. Effective March 9, 2007, we decreased our authorized shares of capital stock from 100,000,000 to 50,000,000 shares of $0.001 common stock; and we changed our corporate name to “Silver Star Capital Holdings, Inc.” On May 2, 2007, we effected a reverse split of our 64,948,300 outstanding shares of common stock on a basis of one share for fifty shares, while retaining our authorized capital, common stock and par value, with appropriate adjustments in our capital accounts. All computations in this Registration Statement take into account this reverse split. Copies of our Articles of Incorporation, as amended, and our By-Laws, as amended, are filed as Exhibits to this Registration Statement on Form 10-SB. See Part III. General Business History We were originally organized for the primary purpose of engaging in the development and distribution of a portfolio of Internet gaming software. The shares of the Company began trading on the National Quotation Bureau’s “Pink Sheets” in June 2004 under the symbol “POKG.” During the period June 2005 to October 2006 the Company was inactive and carried on no material business operations. In May 2007, the Company’s trading symbol changed from “POKG” to “SSTA.In addition, we completed a quasi reorganization,pursuant to ARB 43, unanimously approved by our Board of Directors after reaching a settlement agreement with all of our significant creditors and by the revaluation of all of our assets and liabilities to their current values through a current charge to earnings and the elimination of any deficit in retained earnings by charging paid-in capital.The effect of these procedures was to eliminate our additional paid in capital account and to restate our retained earnings (accumulated deficit) to ($1,109).The effective completion date ofour quasi reorganization was May 1, 2007. The information in this Registration Statement is current as of June 30, 2007, unless otherwise indicated.Business The Company’s current business plan involves the development and acquisition of businesses that own, operate and develop boutique hotel properties in select travel destinations worldwide. The Company seeks to create a portfolio of boutique hotels under its “Beach House” brand, offering luxurious accommodations witha broad range of amenities,tailored to the specific tastes, preferences and passions of specialized segments of the leisure travel market. The Beach House concept of “Opulent Informality” is designed to create the perfect care-free playground for uninhibited spirits in search of the freedom to have world-class fun. Beach House properties will offer the highest level of luxury and specialized services in some of the worlds most exotic and fun-filled vacation destinations. Activities and amenities will include luxurious accommodations, pristine beaches, sport fishing, diving, surfing, golf and exceptional nightlife. Initially, the Company plans to redevelop and operate properties in Costa Rica. Thereafter, the Company’s plans include the acquisition, development and redevelopment of additional hotel properties in San Andres, Colombia, Mexico and the Dominican Republic. The Company’s primary business objective is the worldwide development of its Beach House brand of all-inclusive, boutique luxury hotels. Competitive Advantages We believe that the Company’s business strategy will produce significant competitive advantages relative to other industry participants. ·Segment Creation. The pioneer of the all-inclusive concept, John Issa of SuperClubs, recognized that during the oil embargo-caused recession in the early 1970s, only two areas of the tourism industry were unaffected, Club Med and cruise ships. While different in image, they shared one thing in common – they were both all-inclusive. Later, the concept was elevated to new heights with Hedonism, a super-inclusive resort for pleasure seekers. Our Beach House model will take this all-inclusive concept further offering luxurious accommodations and specialized services to uninhibited spirits in search of the freedom to have world-class fun. ·Distinctive Lodging Experience. The customer experience in our hotels will be unlike that in most branded hotel and resort chains.While a typical hotel chain offers a standard “box”, our hotels will be characterized by all inclusive, luxury accommodations, a wide range of amenities and activities, and unparalleled personalized service. ·Brand Awareness. We seek to promote the Beach House lifestyle worldwide, an umbrella brand under which all of its properties will operate.It is anticipated that our resorts will generate significant brand awareness through our distinctive nature and atmosphere. ·Exotic Locations. The Company seeks to develop or acquire businesses involved in hotel ownership, management and operations in select exotic locations throughout Central America and the
